--------------------------------------------------------------------------------

Exhibit 10.6


REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 31,
2019, is entered into by and between Celadon Group, Inc., a Delaware corporation
(the “Company”), and Luminus Energy Partners Master Fund, Ltd., a Delaware
limited liability company (the “Buyer”).
RECITALS
A.          Pursuant to the Warrant Purchase Agreement by and between the
parties hereto, dated as of July 31, 2019 (the “Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the Purchase
Agreement, to issue and sell to Buyer a Warrant (as such term is defined in the
Purchase Agreement) (the “Warrant”), which Warrant will be exercisable either
for shares (the “Preferred Shares”) of the Company’s preferred stock, $1.00 par
value per share, which will be convertible into shares of the Company’s common
stock, par value $0.033 per share (the “Common Stock”) or for shares of Common
Stock from and after the date of the Increase Authorization (as defined in the
Warrant).
B.          To induce Buyer to consummate the transactions contemplated by the
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:
1.
Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.  As used in this
Agreement, the following terms shall have the following meanings:
(a)          “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, or any similar successor statute.
(b)          “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in New York, New York are authorized or
required by law to remain closed.
(c)          “Closing Date” shall have the meaning set forth in the Purchase
Agreement.
(d)          “Commencement Date” shall mean the first date following the
Compliance Date.
(e)          “Common Stock” is defined in the recitals.
(f)          “Compliance Date” has the meaning set forth in the Warrant.
(g)          “Conversion Shares” shall mean any shares of Common Stock issued or
issuable upon conversion of the Preferred Shares.
(h)          “Demand Registration Statement” shall mean a Registration Statement
which covers the Registrable Securities requested to be included therein
pursuant to the provisions of Section 2(a).

--------------------------------------------------------------------------------

(i)          “Effective Date” means the date that the applicable Registration
Statement has been declared effective by the SEC.
(j)          “Effectiveness Deadline” means (i) with respect to any Registration
Statement required to be filed pursuant to Section 2(a), the earlier of the (A)
90th calendar day after the applicable Request Date (or the 135th calendar day
after the applicable Request Date in the event that such Registration Statement
is subject to review by the SEC) and (B) 2nd Business Day after the date the
Company is notified (orally or in writing, whichever is earlier) by the SEC that
such Registration Statement will not be reviewed or will not be subject to
further review and (ii) with respect to any additional Registration Statements
that may be required to be filed by the Company pursuant to this Agreement, the
earlier of the (A) 90th calendar day following the date on which the Company was
required to file such additional Registration Statement (or the 135th calendar
day after such date in the event that such Registration Statement is subject to
review by the SEC) and (B) 2nd Business Day after the date the Company is
notified (orally or in writing, whichever is earlier) by the SEC that such
Registration Statement will not be reviewed or will not be subject to further
review.
(k)          “Initiating Investors” means, with respect to a particular
registration, the Investor or Investors, as applicable, who initiated the
Request for such registration.
(l)          “Investor” means Buyer or any transferee or assignee of any
Registrable Securities, the Warrant or Preferred Shares, as applicable, to whom
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee of any Registrable
Securities, Warrant or Preferred Shares, as applicable, assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.
(m)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization or a government or any department or agency thereof.
(n)          “Preferred Shares” is defined in the recitals.
(o)          “Principal Trading Market” means the Trading Market on which the
Common Stock is primarily listed on and quoted for trading.
(p)          “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration of effectiveness of such Registration Statement(s) by the SEC.
(q)          “Registrable Securities” means (i) the Conversion Shares, the
Warrant Shares and the Preferred Shares and (ii) any capital stock of the
Company issued or issuable with respect to the Conversion Shares, the Warrant
Shares or the Preferred Shares, including, without limitation, (1) as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise, (2) shares of capital stock of the Company into which the shares
of Common Stock are converted or exchanged and shares of capital stock of any
other entity into which the shares of Common Stock are converted or exchanged as
contemplated by Section 8.C. of the Warrant or to Section 8.B.1 of the Warrant.
(r)          “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering
Registrable Securities and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
prospectus contained therein, all exhibits thereto and all material incorporated
by reference (or deemed to be incorporated by reference) therein.
(s)          “Required Investors” means the holders of at least a majority of
the Registrable Securities.
2

--------------------------------------------------------------------------------

(t)          “Required Investors of the Registration” means, with respect to a
particular registration, one or more Investors of Registrable Securities who
would hold a majority of the Registrable Securities to be included in such
registration.
(u)          “Rule 144” means Rule 144 promulgated by the SEC under the 1933
Act, as such rule may be amended from time to time, or any other similar or
successor rule or regulation of the SEC that may at any time permit the
Investors to sell securities of the Company to the public without registration.
(v)          “Rule 415” means Rule 415 promulgated by the SEC under the 1933
Act, as such rule may be amended from time to time, or any other similar or
successor rule or regulation of the SEC providing for offering securities on a
continuous or delayed basis.
(w)          “SEC” means the United States Securities and Exchange Commission or
any successor thereto.
(x)          “Trading Day” means (i) a day on which the Common Stock is listed
or quoted and traded on its Principal Trading Market, or (ii) if the Common
Stock is not listed on its Principal Trading Market, a day on which the Common
Stock is traded on any Trading Market, or (iii) if the Common Stock is not
quoted on any Trading Market, a day on which the Common Stock is quoted in the
over the counter market as reported in the “pink sheets” by OTC Markets Group
Inc., or any similar organization or agency succeeding to its functions of
reporting prices; provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.
(y)          “Trading Market” means whichever of the New York Stock Exchange,
the NYSE MKT LLC, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.
(z)          “Transaction Documents” means this Agreement, the Warrant and the
Purchase Agreement.
(aa)          “Underwriters” means the underwriters, if any, of the offering
being registered under the 1933 Act.
(bb)          “Underwritten Offering” means a sale of securities of the Company
to an Underwriter or Underwriters for re-offering to the public.
(cc)          “Warrant Shares” means any shares of Common Stock issued or
issuable upon exercise of the Warrant.
2.
Registration.

(a)          Demand Registration.
(i)
Right to Demand Registration.

(1)      Subject to Section 2(a)(iii), at any time or from time to time on or
after the Commencement Date, one or more Investors holding at least 25% of the
Registrable Securities then outstanding shall have the right to request in
writing that the Company register all or part of such Investors’ Registrable
Securities (a “Request”) by filing with the SEC a Demand Registration Statement
with respect to an Underwritten Offering (each, a “Demand Registration”). A
Demand Registration may be effected on Form S-1 or any successor form or, if
available, on Form S-3 or any successor form (including, if requested by the
Initiating Investors, a shelf registration statement pursuant to Rule 415 under
the 1933 Act (a “Shelf Registration Statement”)).
3

--------------------------------------------------------------------------------

(A)      Each Request shall specify the amount of Registrable Securities
intended to be disposed of by each such Investor.
(B)      As promptly as practicable after the Company’s receipt of a Request
from one or more Investors constituting Required Investors with respect to such
Underwritten Offering (such date, the “Request Date”), but no later than five
(5) Business Days after the Request Date, the Company shall give written notice
of such requested registration to all other Investors of Registrable Securities.
(C)     Subject to Section 2(a)(ii), the Company shall include in a Demand
Registration (i) the Registrable Securities intended to be disposed of by the
Initiating Investors and (ii) the Registrable Securities intended to be disposed
of by any other Investor which shall have made a written request (which request
shall specify the amount of Registrable Securities to be registered and the
intended method of disposition thereof) to the Company for inclusion thereof in
such registration within ten (10) days after the receipt of such written notice
from the Company.
(D)     The Company, as expeditiously as possible, but in any event within
thirty (30) days (forty-five (45) days for any filing on Form S-1) following the
Request Date (the “Filing Deadline”), shall cause to be filed with the SEC a
Demand Registration Statement providing for the registration under the 1933 Act
of the Registrable Securities which the Company has been so requested to
register by all such Investors, to the extent necessary to permit the
disposition of such Registrable Securities so to be registered in accordance
with the intended methods of disposition thereof specified in such Request or
further requests.
(E)    The Company shall use its reasonable best efforts to have such Demand
Registration Statement declared effective by the SEC as soon as practicable
thereafter but in no event later than the Effectiveness Deadline therefor and to
keep such Demand Registration Statement continuously effective until such time
as all of such Registrable Securities have been disposed of in accordance with
the intended methods of disposition by the seller(s) thereof set forth in such
Demand Registration Statement, provided that with respect to any Demand
Registration Statement, such period need not extend beyond the applicable
Registration Period (as defined below).
(2)       A Request may be withdrawn prior to the filing of the Demand
Registration Statement by the Required Investors of the Registration (a
“Withdrawn Request”) and a Demand Registration Statement may be withdrawn prior
to the effectiveness thereof by the Required Investors of the Registration (a
“Withdrawn Demand Registration”).
(3)      A Demand Registration Statement shall not be deemed to have become
effective (and the related Demand Registration will not be deemed to have been
effected or requested) (i) unless it has been declared effective by the SEC and
remains effective in compliance with the provisions of the 1933 Act with respect
to the disposition of all Registrable Securities covered by such Demand
Registration Statement for the applicable Registration Period, (ii) if the
offering of any Registrable Securities pursuant to such Demand Registration
Statement is interfered with by any stop order, injunction or other order or
requirement of the SEC or any other governmental agency or court, or (iii) if
the conditions to closing specified in an underwriting agreement to which the
Company is a party are not satisfied other than by the sole reason of any breach
or failure by the Investors of Registrable Securities or are not otherwise
waived.
4

--------------------------------------------------------------------------------

(4)    The registration rights granted pursuant to the provisions of this
Section 2(a) shall be in addition to the registration rights granted pursuant to
the other provisions of this Section 2.
(ii)               Priority in Demand Registrations.  If the sole or lead
managing Underwriter (as the case may be) of any Demand Registration that is an
Underwritten Offering shall advise the Company that, in its opinion, the amount
of Registrable Securities requested to be included in such Demand Registration
exceeds the number which can be sold in such offering within a price range
acceptable to the Required Investors of the Registration, the Company shall
include in such Demand Registration, to the extent of the number which the
Company is so advised may be included in such offering without such effect, the
Registrable Securities requested to be included in the Demand Registration by
the Investors, allocated pro rata among the Investors based on the number of
Registrable Securities held by each Investor (on an as converted, fully-diluted
basis and without giving effect to any exercise or conversion limitations
contained in any such convertible or exercisable securities held by any such
party and without regard to whether such securities are then convertible or
exercisable).  The Company shall promptly inform each Investor regarding the
receipt of any such advice, and of the proposed allocation.  In the event the
Company shall not, by virtue of this Section 2(a)(ii), include in any Demand
Registration all of the Registrable Securities of any Investor requesting to be
included in such Demand Registration, such Investor may, upon written notice to
the Company given within five (5) days of the time such Investor first is
notified of such matter (or such lesser time as the managing Underwriter shall
advise is available so as not to interfere with the offering), reduce the amount
of Registrable Securities it desires to have included in such Demand
Registration, whereupon only the Registrable Securities, if any, it desires to
have included will be so included and the Investors not so reducing shall be
entitled to a corresponding increase in the amount of Registrable Securities to
be included in such Demand Registration.
(iii)           Limitation on Registrations. The Company shall not be required
to effect a Demand Registration pursuant to a Registration Statement on Form S-1
or any successor form more than three (3) times for the Investors as a group
pursuant to the terms of this Agreement. For the avoidance of doubt, there shall
be no limit to the number of Demand Registrations the Company shall be required
to effect pursuant to a Registration Statement on Form S-3 or any successor form
at any time that the Company is eligible to use such Form for a Registration
Statement pursuant hereto.
(iv)          Underwriting. Notwithstanding anything to the contrary contained
in Section 2(a)(i), if the applicable Required Investors of the Registration
elect, the offering of such Registrable Securities pursuant to such Demand
Registration shall be in the form of a firm commitment Underwritten Offering and
such Required Investors of the Registration may require that all Persons
(including other Investors) participating in such registration sell their
Registrable Securities to the Underwriters at the same price and on the same
terms of underwriting applicable to the Required Investors of the Registration.
If any Demand Registration involves an Underwritten Offering, the sole or
managing Underwriters and any additional investment bankers and managers to be
used in connection with such registration shall be selected by the Company,
subject to the approval of the Required Investors participating in the
Registration (such approval not to be unreasonably withheld or delayed).
(v)         Other Registrations. During the period (i) beginning on the date of
a Request and (ii) ending on the date that is ninety (90) days after the date
that a Demand Registration Statement filed pursuant to such Request has been
declared effective by the SEC or, if the Required Investors of the Registration
shall withdraw such Request or such Demand Registration Statement, on the date
of such Withdrawn Request or such Withdrawn Registration Statement, the Company
shall not, without the consent of the Required Investors of the Registration,
file a registration statement pertaining to any other equity securities of the
Company (other than a registration relating solely to the sale of securities to
participants in a Company employee stock or similar plan on Form S-8 or
5

--------------------------------------------------------------------------------

a registration statement relating solely to an acquisition or business
combination to which the Company is a party filed on Form S-4).
(vi)        Registration Statement Form. Registrations under this Section 2(a)
shall be on such appropriate and available registration form of the SEC (i) as
shall be selected by the Company and (ii) which shall be available for the sale
of Registrable Securities in accordance with the intended method or methods of
disposition specified in the requests for registration. The Company agrees to
include in any such Registration Statement all information which any selling
Investor, upon advice of counsel, shall reasonably request.
(b)          Piggyback Registration.
(i)
               Right to Include Registrable Securities.

(1)       If the Company at any time from time to time proposes to register any
of its securities under the 1933 Act (other than in a registration on Form S-4
or S-8 or any successor form to such forms) whether or not pursuant to
registration rights granted to other holders of its securities and whether or
not for sale for its own account, the Company shall deliver prompt written
notice (which notice shall be given at least ten (10) Trading Days prior to such
proposed registration) to all Investors of Registrable Securities of its
intention to undertake such registration, describing in reasonable detail the
proposed registration and distribution (including the anticipated range of the
proposed offering price, the class and number of securities proposed to be
registered and the distribution arrangements) and of such Investors’ right to
participate in such registration under this Section 2(b) as hereinafter
provided. Subject to the other provisions of this Section 2(b)(i) and Section
2(b)(ii), upon the written request of any Investor made within ten (10) calendar
days after the receipt of such written notice (which request shall specify the
amount of Registrable Securities to be registered and the intended method of
disposition thereof), the Company shall effect the registration under the 1933
Act of all Registrable Securities requested by Investors to be so registered  (a
“Piggyback Registration”), to the extent requisite to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities so to be registered, by inclusion of such Registrable Securities in
the Registration Statement which covers the securities which the Company
proposes to register and shall cause such Registration Statement to become and
remain effective with respect to such Registrable Securities in accordance with
the registration procedures set forth in Section 3. If a Piggyback Registration
involves an Underwritten Offering, immediately upon notification to the Company
from the Underwriter of the price at which such securities are to be sold, the
Company shall so advise each participating Investor. The Investors requesting
inclusion in a Piggyback Registration may, at any time prior to the Effective
Date of the Piggyback Registration Statement (and for any reason), revoke such
request by delivering written notice to the Company revoking such requested
inclusion.
(2)        If at any time after giving written notice of its intention to
register any securities and prior to the Effective Date of the Piggyback
Registration Statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each Investor and, thereupon, (A) in the case of a
determination not to register, the Company shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses incurred in connection
therewith), without prejudice, however, to the rights of Investors to cause such
registration to be effected as a registration under Section 2(a), and (B) in the
case of a determination to delay such registration, the Company shall be
permitted to delay the registration of such Registrable Securities for the same
period as the delay in registering such other securities; provided, however, if
such delay shall extend beyond 120 days from the date the Company received a
request to
6

--------------------------------------------------------------------------------

include Registrable Securities in such Piggyback Registration, then the Company
shall again give all Investors the opportunity to participate therein and shall
follow the notification procedures set forth in the preceding paragraph. There
is no limitation on the number of such Piggyback Registrations pursuant to this
Section 2(b) which the Company is obligated to effect.
(3)        The registration rights granted pursuant to the provisions of this
Section 2(b) shall be in addition to the registration rights granted pursuant to
the other provisions of this Section 2.
(ii)               Priority in Piggyback Registration. If a Piggyback
Registration involves an Underwritten Offering (on a firm commitment basis), and
the sole or the lead managing Underwriter (as the case may be) of such
Underwritten Offering shall advise the Company prior to the date then scheduled
for such offering that, in its opinion, the amount of securities (including
Registrable Securities) requested to be included in such registration exceeds
the amount which can be sold in such offering without materially interfering
with the successful marketing of the securities being offered (and the Company
shall promptly inform each Investor regarding the receipt of such advice), the
Company shall include in such registration, to the extent of the number which
the Company is so advised may be included in such offering without such effect,
(i) in the case of a registration initiated by the Company, (A) first, the
securities that the Company proposes to register for its own account, (B)
second, the Registrable Securities requested to be included in such registration
by the Investors, allocated pro rata in proportion to the number of Registrable
Securities requested to be included in such registration by each of them, and
(C) third, other securities of the Company to be registered on behalf of any
other Person, and (ii) in the case of a registration initiated by a Person other
than the Company, (A) first, the securities proposed to be registered by any
Persons initiating such registration, allocated pro rata in proportion to the
number of securities requested to be included in such registration by each of
them and (B) second, the Registrable Securities requested to be included in such
registration by the Investors, allocated pro rata in proportion to the number of
securities requested to be included in such registration by each of them,
provided that in the event the Company will not, by virtue of this Section
2(b)(ii), include in any such registration all of the Registrable Securities of
any Investor requested to be included in such registration, such Investor may,
upon written notice to the Company given within three (3) days of the time such
Investor first is notified of such matter, reduce the amount of Registrable
Securities it desires to have included in such registration, whereupon only the
Registrable Securities, if any, it desires to have included will be so included
and the Investors not so reducing shall be entitled to a corresponding increase
in the amount of Registrable Securities to be included in such registration.
(c)          Registration of Other Securities. Whenever the Company shall effect
a Demand Registration, no securities other than the Registrable Securities shall
be covered by such registration unless (a) the Required Investors of the
Registration shall have consented in writing to the inclusion of such other
securities and (b) no Investor is unable to include any of its Registrable
Securities requested for inclusion in such registration by reason of Section
2(a)(ii).
(d)          Underwritten Offerings.
(i)         Demand Underwritten Offerings.  If requested by the sole or lead
managing Underwriter for any Underwritten Offering effected pursuant to a Demand
Registration, the Company shall enter into a customary underwriting agreement
with the Underwriters for such offering.
(ii)       Investors of Registrable Securities to be Parties to Underwriting
Agreement.  The Investors holding the Registrable Securities to be distributed
by Underwriters in an Underwritten Offering contemplated by Section 2 shall be
parties to the underwriting agreement between the Company and such Underwriters
and may, at such Investors’ option, require that any or all of the
7

--------------------------------------------------------------------------------

representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such Underwriters shall also be made to and
for the benefit of such Investors of Registrable Securities and that any or all
of the conditions precedent to the obligations of such Underwriters under such
underwriting agreement be conditions precedent to the obligations of such
Investors of Registrable Securities; provided, however, the Company shall not be
required to make any representations or warranties with respect to written
information specifically provided by a selling Investor for inclusion in the
Registration Statement.  No Investor shall be required to make any
representations or warranties to, or agreements with, the Company or the
Underwriters other than representations, warranties or agreements regarding such
Investor, such Investor’s Registrable Securities and such Investor’s intended
method of disposition.
(iii)       Participation in Underwritten Registration.  Notwithstanding
anything herein to the contrary in this Section 2, no Person may participate in
any Underwritten Offering hereunder unless such Person (i) agrees to sell its
securities on the same terms and conditions provided in any underwritten
arrangements approved by the Persons entitled hereunder to approve such
arrangement and (ii) accurately completes and executes in a timely manner all
questionnaires, powers of attorney, indemnities, custody agreements,
underwriting agreements and other documents customary for such an offering and
reasonably required under the terms of such underwriting arrangements.
(e)          Allocation of Registrable Securities.  The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall first be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time such Registration Statement is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor’s Registrable Securities, each transferee that
becomes an Investor shall be allocated a pro rata portion of the then remaining
number of Registrable Securities included in such Registration Statement for
such transferor. Any shares of Common Stock included in a Registration Statement
and which remain allocated to any Person which ceases to hold any Registrable
Securities covered by such Registration Statement shall be allocated to the
remaining Investors, pro rata based on the number of Registrable Securities then
held by such Investors  which are covered by such Registration Statement.
(f)          Legal Counsel. Subject to Section 5 hereof, Buyer shall have the
right to select one (1) legal counsel to represent it in connection with any
registration pursuant to this Section 2 (“Legal Counsel”), which shall be
Greenberg Traurig, LLP or such other counsel as thereafter designated by Buyer..
(g)          Effect of Failure to File and Obtain and Maintain Effectiveness of
any Registration Statement.  If (i) a Registration Statement covering the resale
of all of the Registrable Securities required to be covered thereby
(disregarding any reduction pursuant to Section 2(b)(ii)) and required to be
filed by the Company pursuant to this Agreement is (A) not filed with the SEC on
or before the Filing Deadline for such Registration Statement (a “filing
failure”) or (B) not declared effective by the SEC on or before the
Effectiveness Deadline for such Registration Statement (an “Effectiveness
Failure”), (ii) other than during an Allowable Grace Period (as defined below),
on any day after the Effective Date of a Registration Statement sales of all of
the Registrable Securities required to be included on such Registration
Statement (disregarding any reduction pursuant to Section 2(b)(i)) cannot be
made pursuant to such Registration Statement (including, without limitation,
because of a failure to keep such Registration Statement effective, a failure to
disclose such information as is necessary for sales to be made pursuant to such
Registration Statement, a suspension or delisting of (following any successful
listing) the shares of Common Stock on the Principal Market, or a failure to
register a sufficient number of shares of Common Stock or by reason of a stop
order) or the prospectus contained therein is not available for use for any
reason (a “Maintenance Failure”), or (iii) if, following the Commencement Date,
the Company fails to file with the SEC, any required reports under Section 13 or
15(d) of the 1934 Act (as defined below) such that it is not in compliance with
Rule 144(c)(1) (a “Current Public Information Failure”) as a result of which any
of the Investors are unable to sell Registrable Securities without restriction
under Rule 144 (including, without limitation, volume restrictions), then, as
partial relief for the damages to any holder by reason of any such
8

--------------------------------------------------------------------------------

delay in, or reduction of, its ability to sell the underlying shares of Common
Stock (which remedy shall not be exclusive of any other remedies available at
law or in equity), the Company shall pay to each holder of Registrable
Securities relating to such Registration Statement an amount in cash equal to
one percent (1%) of Market Price of the Registrable Securities (as defined in
the Warrant) of all of such Investor’s Registrable Securities then held (or if
such failure relates to only a portion of the Registrable Securities, then only
with respect to the Investor’s allocable cash investment with respect to the
security that is exercisable or convertible (as the case may be) into such
portion of such Registrable Securities) (1) on the date of such Filing Failure,
Effectiveness Failure, Maintenance Failure or Current Public Information
Failure, as applicable, and (2) on every sixty (60) day anniversary of (I) a
Filing Failure until such Filing Failure is cured; (II) an Effectiveness Failure
until such Effectiveness Failure is cured; (III) a Maintenance Failure until
such Maintenance Failure is cured; and (IV) a Current Public Information Failure
until the earlier of (i) the date such Current Public Information Failure is
cured and (ii) such time that such public information is no longer required
pursuant to Rule 144 (in each case, pro rated for periods totaling less than
sixty (60) days). The payments to which a holder of Registrable Securities shall
be entitled pursuant to this Section 2(g) are referred to herein as
“Registration Delay Payments.” Following the initial Registration Delay Payment
for any particular event or failure (which shall be paid on the date of such
event or failure, as set forth above), without limiting the foregoing, if an
event or failure giving rise to the Registration Delay Payments is cured prior
to any sixty (60) day anniversary of such event or failure, then such
Registration Delay Payment shall be made on the third (3rd) Business Day after
such cure.  In the event the Company fails to make Registration Delay Payments
in a timely manner in accordance with the foregoing, such Registration Delay
Payments shall bear interest at the rate of one percent (1%) per month (prorated
for partial months) until paid in full. Notwithstanding anything to the contrary
contained herein, in no event shall the aggregate of all Registration Delay
Payments payable by the Company hereunder exceed the lesser of (i) three and
one‑half percent (3.5%) of the aggregate Market Price of all Registrable
Securities and (ii) $800,000.
3.
Related Obligations.

Whenever the Company is required to effect the registration of Registrable
Securities under the 1933 Act pursuant to Section 2 of this Agreement, the
Company shall use its reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto, and the Company shall have the following
obligations:
(a)          The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to all the Registrable Securities required
to be covered by such Registration Statement (but in no event later than the
applicable Filing Deadline) and use its reasonable best efforts to cause such
Registration Statement to become effective as soon as practicable after such
filing (but in no event later than the Effectiveness Deadline). Subject to
Allowable Grace Periods, the Company shall keep each Registration Statement
effective (and the prospectus contained therein available for use) (and if such
offering is under a Shelf Registration Statement, such effectiveness shall be
pursuant to Rule 415 for resales by the Holders on a delayed or continuous basis
at then-prevailing market prices (and not fixed prices)) at all times until (i)
if such Registration Statement is not a Shelf Registration Statement, one
hundred and eighty (180) days after the Effective Date of such Registration
Statement or (ii) if such Registration Statement is a Shelf Registration
Statement, the date on which the Holders shall have sold all of the Registrable
Securities covered by such Shelf Registration Statement (as applicable) (the
“Registration Period”). Notwithstanding anything to the contrary contained in
this Agreement, the Company shall ensure that, when filed and at all times while
effective, each Registration Statement (including, without limitation, all
amendments and supplements thereto) and the prospectus (including, without
limitation, all amendments and supplements thereto) used in connection with such
Registration Statement (1) shall not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading and (2) will
disclose (whether directly or through incorporation by reference to other SEC
filings to the extent permitted) all material information regarding the Company
and its securities. The Company shall submit to the SEC, within one (1) Business
Day after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the Staff or that the
9

--------------------------------------------------------------------------------

Staff has no further comments on a particular Registration Statement (as the
case may be) and (ii) the consent of Legal Counsel is obtained pursuant to
Section 3(c) (which consent shall be immediately sought), a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than forty-eight (48) hours after the submission of such request. Each
Shelf Registration Statement shall contain (except if otherwise directed by the
Required Investors of the Registration) the “Plan of Distribution” section in
substantially the form attached hereto as Exhibit B.
(b)          Subject to Section 3(r) of this Agreement, the Company shall
prepare and file with the SEC such amendments (including, without limitation,
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each such Registration Statement, which
prospectus is to be filed pursuant to Rule 424 promulgated under the 1933 Act,
as may be necessary to keep each such Registration Statement effective at all
times during the Registration Period for such Registration Statement, and,
during such period, comply with the provisions of the 1933 Act with respect to
the disposition of all Registrable Securities of the Company required to be
covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement; provided, however, by 8:30 a.m. (New York time) on
the Business Day immediately following each Effective Date, the Company shall
file with the SEC in accordance with Rule 424(b) under the 1933 Act the final
prospectus to be used in connection with sales pursuant to the applicable
Registration Statement (whether or not such a prospectus is technically required
by such rule). In the case of amendments and supplements to any Registration
Statement which are required to be filed pursuant to this Agreement (including,
without limitation, pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 10-Q or Form 10-K or any analogous report under the 1934
Act, the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.
(c)          The Company shall permit Legal Counsel and legal counsel for each
other Investor to review and comment upon (i) each Registration Statement ,and
(ii) all amendments and supplements to each Registration Statement (including,
without limitation, the prospectus contained therein) within a reasonable number
of days prior to their filing with the SEC. The Company shall promptly furnish
to Legal Counsel and legal counsel for each other Investor, without charge, (i)
copies of any correspondence from the SEC or the Staff to the Company or its
representatives relating to each Registration Statement, unless such
correspondence contains any material, non-public information regarding the
Company or any of its Subsidiaries [(as defined in the Purchase Agreement)],
(ii) after the same is prepared and filed with the SEC, one (1) copy of each
Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor, and all exhibits
and (iii) upon the effectiveness of each Registration Statement, one (1) copy of
the prospectus included in such Registration Statement and all amendments and
supplements thereto. The Company shall reasonably cooperate with Legal Counsel
and legal counsel for each other Investor in performing the Company’s
obligations pursuant to this Section 3.
(d)          The Company shall promptly furnish to each Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) after the same is prepared and filed with the SEC, at least one (1)
copy of each Registration Statement and any amendment(s) and supplement(s)
thereto, including, without limitation, financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of each
Registration Statement, ten (10) copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request from time to time) and
(iii) such other documents, including, without limitation, copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.
(e)          The Company shall use its reasonable best efforts to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by Investors of the Registrable Securities
10

--------------------------------------------------------------------------------

covered by a Registration Statement under such other securities or “blue sky”
laws of all applicable jurisdictions in the United States, (ii) prepare and file
in those jurisdictions, such amendments (including, without limitation,
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, the Company shall not be required in connection therewith or
as a condition thereto to (x) qualify to do business in any jurisdiction where
it would not otherwise be required to qualify but for this Section 3(e), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. The Company
shall promptly notify Legal Counsel, legal counsel for each other Investor and
each Investor who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or “blue sky” laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.
(f)          The Company shall notify Legal Counsel, legal counsel for each
other Investor and each Investor in writing of the happening of any event, as
promptly as practicable after becoming aware of such event, as a result of which
the prospectus included in a Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, non-public
information regarding the Company or any of its Subsidiaries), and, subject to
Section 3(r), promptly prepare a supplement or amendment to such Registration
Statement and such prospectus contained therein to correct such untrue statement
or omission and deliver ten (10) copies of such supplement or amendment to Legal
Counsel, legal counsel for each other Investor and each Investor (or such other
number of copies as Legal Counsel, legal counsel for each other Investor or such
Investor may reasonably request). The Company shall also promptly notify Legal
Counsel, legal counsel for each other Investor and each Investor in writing (i)
when a prospectus or any prospectus supplement or post-effective amendment has
been filed, when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to Legal
Counsel, legal counsel for each other Investor and each Investor by facsimile or
e-mail on the same day of such effectiveness and by overnight mail), and when
the Company receives written notice from the SEC that a Registration Statement
or any post-effective amendment will be reviewed by the SEC, (ii) of any request
by the SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate; and (iv) of the receipt of any request by the SEC or any other
federal or state governmental authority for any additional information relating
to the Registration Statement or any amendment or supplement thereto or any
related prospectus. The Company shall respond as promptly as practicable to any
comments received from the SEC with respect to each Registration Statement or
any amendment thereto (it being understood and agreed that the Company’s
response to any such comments shall be delivered to the SEC no later than ten
(10) Business Days after the receipt thereof).
(g)          The Company shall (i) use its reasonable best efforts to prevent
the issuance of any stop order or other suspension of effectiveness of each
Registration Statement or the use of any prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and (ii) notify Legal Counsel, legal
counsel for each other Investor and each Investor who holds Registrable
Securities of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.
(h)          At the request of any Investor, the Company shall furnish to such
Investor, on the date of the effectiveness of such Registration Statement and
thereafter from time to time on such dates as an Investor may reasonably request
(i) a letter, dated such date, from the Company’s independent certified
11

--------------------------------------------------------------------------------

public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.
(i)          Upon the written request of such Investor, in connection with any
proposed Request, or Request that has been made, or any proposed or actual
Piggyback Registration, the Company shall make available for inspection by (i)
such Investor, (ii) legal counsel for such Investor and (iii) one (1) firm of
accountants or other agents retained by such Investor (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, each Inspector shall agree
in writing to hold in strict confidence and not to make any disclosure (except
to such Investor) or use of any Record or other information which the Company’s
board of directors determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (1) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (2) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (3) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement.  Such Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and such Investor, if any) shall
be deemed to limit any Investor’s ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.
(j)          The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, including the disclosure of any such information required under SEC rules
to be made with respect to an Investor participating as a selling stockholder
(and its affiliates), (ii) the disclosure of such information is necessary to
avoid or correct a misstatement or omission in any Registration Statement or is
otherwise required to be disclosed in such Registration Statement pursuant to
the 1933 Act, (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Document. The Company agrees that it shall, upon
learning that disclosure of such information concerning an Investor is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Investor and allow such Investor, at
such Investor’s expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.
(k)          Without limiting any obligation of the Company under the Purchase
Agreement, from and after the Commencement Date, the Company shall use its
reasonable best efforts to cause all of the Registrable Securities covered by
each Registration Statement to be listed on the Principal Trading Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 3(k).
(l)          The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered and sold pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts (as the case may be) as the Investors may reasonably request from
time to time and registered in such names as the Investors may request.
12

--------------------------------------------------------------------------------

(m)          If requested by an Investor, the Company shall as soon as
practicable after receipt of notice from such Investor and subject to Section
3(r) hereof, (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or prospectus
contained therein if reasonably requested by an Investor holding any Registrable
Securities.
(n)          The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
(o)          The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable Effective Date of each Registration
Statement.
(p)          The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.
(q)          Within one (1) Business Day after a Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.
(r)          Notwithstanding anything to the contrary herein (but subject to the
last sentence of this Section 3(r)), at any time after the Effective Date of a
particular Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company or any of its
Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company, in the best interest of the
Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”), provided that the Company shall promptly notify the Investors
in writing of the (i) existence of material, non-public information giving rise
to a Grace Period (provided that in each such notice the Company shall not
disclose the content of such material, non-public information to any of the
Investors) and the date on which such Grace Period will begin and (ii) date on
which such Grace Period ends, provided further that (I) no Grace Period shall
exceed thirty (30) consecutive days and during any three hundred sixty five
(365) day period all such Grace Periods shall not exceed an aggregate of ninety
(90) days and (II) the first day of any Grace Period must be at least five (5)
Trading Days after the last day of any prior Grace Period (each, an “Allowable
Grace Period”). For purposes of determining the length of a Grace Period above,
such Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) above and shall end on and include the later of
the date the Investors receive the notice referred to in clause (ii) above and
the date referred to in such notice. The provisions of Section 3(f) hereof shall
not be applicable during the period of any Allowable Grace Period and the
Company may postpone filing, amending or supplementing a Registration Statement
during an Allowable Grace Period. Upon expiration of each Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary
contained in this Section 3(r), the Company shall cause its transfer agent to
deliver unlegended shares of Common Stock to a transferee of an Investor [in
accordance with the terms of the Purchase Agreement] in connection with any sale
of Registrable Securities with respect to which such Investor has entered into a
contract for sale, and delivered a copy of the prospectus included as part of
the particular Registration Statement to the extent applicable, prior to
13

--------------------------------------------------------------------------------

such Investor’s receipt of the notice of a Grace Period and for which the
Investor has not yet settled.
(s)          The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by each Investor of its Registrable
Securities pursuant to each Registration Statement.
4.
Obligations of the Investors.

(a)          At least five (5) Business Days prior to the first anticipated
filing date of each Registration Statement, the Company shall notify each
Investor in writing of the information the Company requires from each such
Investor with respect to such Registration Statement. It shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Registrable Securities of a
particular Investor that such Investor shall furnish to the Company, at least
three (3) Business Days prior to such scheduled filing, such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect and maintain the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.
(b)          Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of each Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.
(c)          Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3(g) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary in this Section
4(c), the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of an Investor [in accordance with the terms of the
Purchase Agreement] in connection with any sale of Registrable Securities with
respect to which such Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which such Investor has not yet settled.
(d)          In the case of any underwritten public offering of the Company’s
equity securities, each Investor agrees (i) not to effect any public sale or
distribution of any Registrable Securities or of any securities convertible into
or exchangeable or exercisable for such Registrable Securities, including a sale
pursuant to Rule 144, or offer to sell, contract to sell (including any short
sale), grant any option to purchase or enter into any hedging or similar
transaction with the same economic effect as a sale of Registrable Securities,
in each case, during the seven (7) days prior to and the seventy-five (75)-day
period beginning on the date of closing of such offering (or such lesser period
as the underwriters may agree) (except as part of such registration) for such
public offering (such period of time, the “Holdback Period”), provided, however,
that the Holdback Period shall be the same with respect to all Investors; and
(ii) to timely execute and deliver a customary “lock-up” agreement acceptable to
the underwriters. The underwriters for any such offering shall be third party
beneficiaries of this Section 4(d).
5.
Expenses of Registration.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, Financial Industry Regulatory
Authority filing fees (if any) and fees and disbursements of counsel for the
Company shall be paid by the Company. The Company shall also reimburse Buyer for
the fees and disbursements of its Legal
14

--------------------------------------------------------------------------------

Counsel in connection with registration, filing or qualification pursuant to
Sections 2 and 3 of this Agreement which amount shall be limited with respect to
each Registration Statement to $[50,000].
6.
Indemnification.

(a)          To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor and each of its
directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) and each Person, if any, who controls such Investor within the
meaning of the 1933 Act or the 1934 Act and each of the directors, officers,
shareholders, members, partners, employees, agents, advisors, representatives
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons (each, an “Indemnified Person”), against any losses,
obligations, claims, damages, liabilities, contingencies, judgments, fines,
penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several, (collectively, “Claims”) incurred
in investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company
of the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the
Indemnified Persons, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by such
Indemnified Person for such Indemnified Person expressly for use in connection
with the preparation of such Registration Statement or any such amendment
thereof or supplement thereto and (ii) shall not be available to a particular
Investor to the extent such Claim is based on a failure of such Investor to
deliver or to cause to be delivered the prospectus made available by the Company
(to the extent applicable), including, without limitation, a corrected
prospectus, if such prospectus or corrected prospectus was timely made available
by the Company pursuant to Section 3(d) and then only if, and to the extent
that, following the receipt of the corrected prospectus no grounds for such
Claim would have existed; and (iii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of any of the Registrable Securities by any of the Investors
pursuant to Section 9.
(b)          In connection with any Registration Statement in which an Investor
is participating, such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in
15

--------------------------------------------------------------------------------

the same manner as is set forth in Section 6(a), the Company, each of its
directors, each of its officers who signs the Registration Statement and each
Person, if any, who controls the Company within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the 1933 Act, the 1934
Act or otherwise, insofar as such Claim or Indemnified Damages arise out of or
are based upon any Violation, in each case, to the extent, and only to the
extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Investor expressly for use
in connection with such Registration Statement; and, subject to Section 6(c) and
the below provisos in this Section 6(b), such Investor will reimburse an
Indemnified Party any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, the indemnity agreement contained in this Section 6(b) and
the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed, provided further that such Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to such Investor as a result of the
applicable sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of any of the Registrable Securities by any of the
Investors pursuant to Section 9.
(c)          Promptly after receipt by an Indemnified Person or Indemnified
Party (as the case may be) under this Section 6 of notice of the commencement of
any action or proceeding (including, without limitation, any governmental action
or proceeding) involving a Claim, such Indemnified Person or Indemnified Party
(as the case may be) shall, if a Claim in respect thereof is to be made against
any indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party (as the
case may be); provided, however, an Indemnified Person or Indemnified Party (as
the case may be) shall have the right to retain its own counsel with the fees
and expenses of such counsel to be paid by the indemnifying party if: (i) the
indemnifying party has at that time agreed in writing to pay such fees and
expenses; (ii) the indemnifying party shall have failed promptly to assume the
defense of such Claim and to employ counsel reasonably satisfactory to such
Indemnified Person or Indemnified Party (as the case may be) in any such Claim;
or (iii) the named parties to any such Claim (including, without limitation, any
impleaded parties) include both such Indemnified Person or Indemnified Party (as
the case may be) and the indemnifying party, and such Indemnified Person or such
Indemnified Party (as the case may be) shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Person or such Indemnified Party and the indemnifying party (in
which case, if such Indemnified Person or such Indemnified Party (as the case
may be) notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, then the indemnifying
party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Party, provided further that in the
case of clause (iii) above the indemnifying party shall not be responsible for
the reasonable fees and expenses of more than one (1) separate legal counsel for
such Indemnified Person or Indemnified Party (as the case may be). The
Indemnified Party or Indemnified Person (as the case may be) shall reasonably
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or Claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person (as the case may be) which relates to
such action or Claim. The indemnifying party shall keep the Indemnified Party or
Indemnified Person (as the case may be) reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person (as the case may be), consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the
16

--------------------------------------------------------------------------------

claimant or plaintiff to such Indemnified Party or Indemnified Person (as the
case may be) of a release from all liability in respect to such Claim or
litigation, and such settlement shall not include any admission as to fault on
the part of the Indemnified Party. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person (as the case may be) with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party (as the case may be) under this Section
6, except to the extent that the indemnifying party is materially and adversely
prejudiced in its ability to defend such action.
(d)          The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
(e)          The indemnity and contribution agreements contained herein shall be
in addition to (i) any cause of action or similar right of the Indemnified Party
or Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
7.
Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however: (i) no contribution
shall be made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in Section 6 of this
Agreement, (ii) no Person involved in the sale of Registrable Securities which
Person is guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, no Investor shall be required to contribute, in
the aggregate, any amount in excess of the amount by which the net proceeds
actually received by such Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that such
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.
8.
Reports Under the 1934 Act.

The Company shall cause the Commencement Date to occur by no later than June 30,
2020.  With a view to making available to the Investors the benefits of Rule
144, the Company agrees, from and after the Commencement Date and continuing
until all Registrable Securities have been sold, to:
(a)          make and keep public information available, as those terms are
understood and defined in Rule 144;
(b)          file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements (it being understood and agreed
that nothing herein shall limit any obligations of the Company under the
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and
(c)          furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting,
17

--------------------------------------------------------------------------------

submission and posting requirements of Rule 144 and the 1934 Act, (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company with the SEC if such reports are not
publicly available via EDGAR, and (iii) such other information as may be
reasonably requested to permit the Investors to sell such securities pursuant to
Rule 144 without registration.
9.
Assignment of Registration Rights.

All or any portion of the rights under this Agreement shall be automatically
assignable by each Investor to any transferee or assignee (as the case may be)
of all or any portion of such Investor’s Registrable Securities, Warrants or
Preferred Shares if: (i) such Investor agrees in writing with such transferee or
assignee (as the case may be) to assign all or any portion of such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such transfer or assignment (as the case may be); (ii) the Company is,
within a reasonable time after such transfer or assignment (as the case may be),
furnished with written notice of (a) the name and address of such transferee or
assignee (as the case may be), and (b) the securities with respect to which such
registration rights are being transferred or assigned (as the case may be);
(iii) immediately following such transfer or assignment (as the case may be) the
further disposition of such securities by such transferee or assignee (as the
case may be) is restricted under the 1933 Act or applicable state securities
laws if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer or assignment (as the case
may be) shall have been made in accordance with the applicable requirements, if
any, of the Purchase Agreement, the Warrants and the Preferred Shares  (as the
case may be); and (vi) such transfer or assignment (as the case may be) shall
have been conducted in accordance with all applicable federal and state
securities laws.
10.
Amendment of Registration Rights.

Provisions of this Agreement may be amended only with the written consent of the
Company and the Required Investors. Any amendment effected in accordance with
this Section 10 shall be binding upon each Investor and the Company, provided
that no such amendment shall be effective to the extent that it (1) applies to
less than all of the holders of the holders of Registrable Securities or (2)
imposes any obligation or liability on any Investor without such Investor’s
prior written consent (which may be granted or withheld in such Investor’s sole
discretion). No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party, provided that the Required
Investors may waive any provision of this Agreement, and any waiver of any
provision of this Agreement made in conformity with the provisions of this
Section 10 shall be binding on each Investor, provided that no such waiver shall
be effective to the extent that it (1) applies to less than all of the holders
of the holders of Registrable Securities (unless a party gives a waiver as to
itself only) or (2) imposes any obligation or liability on any Investor without
such Investor’s prior written consent (which may be granted or withheld in such
Investor’s sole discretion). No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.
11.
Miscellaneous.

(a)          Solely for purposes of this Agreement, a Person is deemed to be a
holder of Registrable Securities whenever such Person owns, or is deemed to own,
of record such Registrable Securities. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from such record owner of such
Registrable Securities.
(b)          Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by electronic mail (provided
confirmation of transmission is electronically generated and kept on file by the
sending party); or (iii) one (1) Business
18

--------------------------------------------------------------------------------

Day after deposit with a nationally recognized overnight delivery service with
next day delivery specified, in each case, properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
If to the Company:
Celadon Group, Inc.
9503 East 33rd Street
One Celadon Drive
Indianapolis, IN
Attention:  Chase Welsh
Email: cwelsh@celadontrucking.com


With a copy (for informational purposes only) to:
Scudder Law Firm, P.C., L.L.O.
411 S. 13th Street, Suite 200
Lincoln, NE 68508
Attention:  Mark Scudder
Email: mscudder@scudderlaw.com


If to the Buyer:
Luminus Management, LLC
1700 Broadway
26th Floor
New York, NY 10019
Attention: General Counsel
Email: ssingh@luminusmgmt.com


With a copy (for informational purposes only) to:
Greenberg Traurig, LLP
1000 Louisiana Street, Suite 1700
Houston, TX 77002
Attention:  Carlos Treistman, Esq.
Email: treistmanc@gtlaw.com


If to any other Investor, to its address, and/or email address set forth on any
signature page or joinder to this Agreement executed and delivered by such
Investor, or in any case to such other address, facsimile number and/or email
address as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s electronic mail transmission containing the time, date, or
electronic mail address and an image of the first page of such transmission or
(C) provided by a courier or overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
(c)          Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof. The Company and each Investor acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each
party hereto shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement by any other party hereto and
to enforce specifically the terms and provisions hereof (without the necessity
of showing economic loss and without
19

--------------------------------------------------------------------------------

any bond or other security being required), this being in addition to any other
remedy to which any party may be entitled by law or equity.
(d)          All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Wilmington,
Delaware, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
(e)          This Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein constitute the entire agreement among the parties hereto and thereto
solely with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all prior agreements and
understandings among the parties hereto solely with respect to the subject
matter hereof and thereof; provided, however, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to) (i)
have any effect on any agreements any Investor has entered into with the Company
or any of its Subsidiaries prior to the date hereof with respect to any prior
investment made by such Investor in the Company, (ii) waive, alter, modify or
amend in any respect any obligations of the Company or any of its Subsidiaries
or any rights of or benefits to any Investor or any other Person in any
agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Investor and all such agreements shall
continue in full force and effect or (iii) limit any obligations of the Company
under any of the other Transaction Documents.
(f)          Subject to compliance with Section 9 (if applicable), this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto. This Agreement is not for
the benefit of, nor may any provision hereof be enforced by, any Person, other
than the parties hereto, their respective permitted successors and assigns and
the Persons referred to in Sections 6 and 7 hereof.
(g)          The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.
20

--------------------------------------------------------------------------------

(h)          This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
(i)          Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
(j)          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
(k)          The obligations of each Investor under this Agreement are several
and not joint with the obligations of any other Investor, and no Investor shall
be responsible in any way for the performance of the obligations of any other
Investor under this Agreement. Nothing contained herein, and no action taken by
any Investor pursuant hereto or thereto, shall be deemed to constitute the
Investors as, and the Company acknowledges that the Investors do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Investors are in any way
acting in concert or as a group or entity with respect to such obligations or
any matters, and the Company acknowledges that the Investors are not acting in
concert or as a group, and the Company shall not assert any such claim, with
respect to such obligations or the transactions contemplated by this Agreement.
Each Investor shall be entitled to independently protect (except to the extent
set forth in Section 10) and enforce its rights (including, without limitation,
the rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose. The use of a single agreement with respect to the obligations of the
Company contained herein was solely in the control of the Company, not the
action or decision of any Investor, and was done solely for the convenience of
the Company and not because it was required or requested to do so by any
Investor. It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and an Investor, solely, and not between
the Company and the Investors collectively and not between and among Investors.
[signature pages follow]
21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Registration Rights Agreement to be duly executed as of the date
first written above.

COMPANY:  
 
CELADON GROUP, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Registration Rights Agreement to be duly executed as of the date
first written above.

BUYER:  
 
LUMINUS ENERGY PARTNERS MASTER FUNDS, LTD.
       
By:
/s/ Shawn Singh
 
Name:
Shawn Singh
 
Title:
General Counsel





--------------------------------------------------------------------------------



EXHIBIT A
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
______________________
______________________
______________________
Attention:  _____________
Re:          Celadon Group, Inc.
Ladies and Gentlemen:
Reference is made to the Registration Rights Agreement, dated as of July [__],
2019 (the “Registration Rights Agreement”), to which  Celadon Group, Inc., a
Delaware corporation (the “Company”), and you are parties and pursuant to which
the Company agreed, among other things, to register the Registrable Securities
(as defined in the Registration Rights Agreement) under the Securities Act of
1933, as amended (the “1933 Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on ____________ ___, 20__, the Company
filed a Registration Statement on Form [S-1][S-3] (File No. 333-_____________)
(the “Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names you as a selling
stockholder thereunder.
On behalf of the Company, in connection with the foregoing, [we][I] advise you
that a member of the SEC’s staff has advised [us][me] by telephone that the SEC
has entered an order declaring the Registration Statement effective under the
1933 Act at [ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and
[we][I] have no knowledge that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC.
Very truly yours,
[ISSUER’S COUNSEL]
By:_____________________



--------------------------------------------------------------------------------

EXHIBIT B


PLAN OF DISTRIBUTION
We are registering the shares of common stock [issuable upon [exercise of the
warrants and/or conversion of the preferred stock]] to permit the resale of
these shares of common stock by the holders of the [shares of common stock /
warrants and/or preferred stock] from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
stockholders of the shares of common stock.  We will bear all fees and expenses
incident to our obligation to register the shares of common stock.
The selling stockholders may sell all or a portion of the shares of common stock
held by them and offered hereby from time to time directly or through one or
more underwriters, broker-dealers or agents. If the shares of common stock are
sold through underwriters or broker-dealers, the selling stockholders will be
responsible for underwriting discounts or commissions or agent’s commissions.
The shares of common stock may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale or at negotiated prices. These sales may be
effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:
·
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

·
in the over-the-counter market;

·
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

·
through the writing or settlement of options, whether such options are listed on
an options exchange or otherwise;

·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·
an exchange distribution in accordance with the rules of the applicable
exchange;

·
privately negotiated transactions;

·
short sales made after the date the Registration Statement is declared effective
by the SEC;

·
broker-dealers may agree with a selling securityholder to sell a specified
number of such shares at a stipulated price per share;

·
a combination of any such methods of sale; and

·
any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares of common stock under Rule 144
promulgated under the Securities Act of 1933, as amended, if available, rather
than under this prospectus. In addition, the selling stockholders may transfer
the shares of common stock by other means not described in this prospectus. If
the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive

--------------------------------------------------------------------------------

commissions in the form of discounts, concessions or commissions from the
selling stockholders or commissions from purchasers of the shares of common
stock for whom they may act as agent or to whom they may sell as principal
(which discounts, concessions or commissions as to particular underwriters,
broker-dealers or agents may be in excess of those customary in the types of
transactions involved). In connection with sales of the shares of common stock
or otherwise, the selling stockholders may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the shares of common
stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of common stock short and deliver shares of
common stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of common stock to broker-dealers
that in turn may sell such shares.
The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock [, warrants and/or preferred stock] owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act
amending, if necessary, the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus. The selling stockholders also may transfer and donate the shares of
common stock in other circumstances in which case the transferees, donees,
pledgees or other successors in interest will be the selling beneficial owners
for purposes of this prospectus.
To the extent required by the Securities Act and the rules and regulations
thereunder, the selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed, which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or re-allowed
or paid to broker-dealers.
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling stockholders and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock. All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the

--------------------------------------------------------------------------------

Securities Act in accordance with the registration rights agreements or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreements or we may be entitled
to contribution.


Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.





 


Back to Form 8-K [form8k.htm]
